EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is made as of the 27th
day of October, 2009 by and between InferX Corp., a Delaware corporation (the
“Company”), and Vijay Suri, a natural person, residing in the Commonwealth of
Virginia (“Executive”).


WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer (“CEO”) and Executive wishes to accept such employment;


WHEREAS, the Company and Executive wish to set forth the terms of Executive’s
employment and certain additional agreements between Executive and the Company.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:


1.  
Employment Period



The Company will employ Executive, and Executive will serve the Company, under
the terms of this Agreement commencing October 27, 2009 (the “Commencement
Date”) for a term of five (5) years unless earlier terminated under Section 4
hereof.  The period of time between the commencement and the termination of
Executive’s employment hereunder shall be referred to herein as the “Employment
Period.”


2.  
Duties and Status



The Company hereby engages Executive as its President and CEO on the terms and
conditions set forth in this Agreement. including the terms and conditions of
the Employee Proprietary Information, Inventions, and Non-Competition Agreement
attached hereto as Exhibit A and incorporated herein (the “Non-Disclosure
Agreement”). Executive agrees to devote the Executive’s entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. During the  Employment Period, Executive shall report
directly to the Board of Directors of the Company (the “Board”) and shall
exercise such authority, perform such executive functions and discharge such
responsibilities as are reasonably associated with Executive’s position,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the governing documents of the Company.


3.  
Compensation and Benefits



(a)  
Salary.  During the Employment Period, the Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary of $230,000 per annum, payable semi-monthly.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Bonus.  During the Employment Period, Executive shall be eligible for a bonus to
be paid in cash, stock or both on terms that shall be mutually acceptable to the
Board and Executive.

 
(c)  
Equity.  Executive shall be entitled to receive restricted stock, options, etc.
(“Equity”) under the Company’s 2006 Stock Incentive Plan to acquire shares of
the Company’s common stock at the discretion of the Board.  In addition,
Executive shall receive 1,000,000 shares of the Company’s preferred stock with
each share having voting rights along with holders of the Corporation’s shares
of common stock equal to 100 votes per share.

 
(d)  
Other Benefits.  During the Employment Period, Executive shall be entitled to
participate in all of the employee benefit plans, programs and arrangements of
the Company in effect during the Employment Period which are generally available
to senior executives of the Company, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, programs and
arrangements.  In addition, during the Employment Period, Executive shall be
entitled to fringe benefits and perquisites comparable to those of other senior
executives of the Company including, but not limited to, standard holidays,
twenty (20) days of vacation pay plus five (5) sick/personal days, to be used in
accordance with the Company’s vacation pay policy for senior executives.

 
(e)  
Business Expenses.  During the Employment Period, the Company shall promptly
reimburse Executive for all appropriately documented, reasonable business
expenses incurred by Executive in the performance of his duties under this
Agreement, including telecommunications expenses and travel expenses.

 
(f)  
Automobile Allowance.  The Company shall pay up to $850 per month to lease an
automobile for Executive, such lease to be in the name of the Company.

 
(g)  
Life insurance.  The Company shall pay premiums on life insurance with a face
value not to exceed $1,000,000.  The premiums will be taxable to the Executive
and Executive shall have the right to designate the beneficiaries of such
policies.

 


4.  
Termination of Employment



(a)  
Termination for Cause.  The Company may terminate Executive’s employment
hereunder for Cause (defined below).  For purposes of this Agreement and subject
to Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive’s employment hereunder if such
termination shall be the result of:



 
 

--------------------------------------------------------------------------------

 
 
 
(i)
a material breach of fiduciary duty or material breach of the terms of this
Agreement or any other agreement between Executive and the Company (including
without limitation any agreements regarding confidentiality, inventions
assignment and non-competition);

 
 
(ii)
the commission by Executive of any act of embezzlement, fraud, larceny or theft
on or from the Company;

 
 
(iii)
substantial and continuing neglect or inattention by Executive of the duties of
his employment or the willful misconduct or gross negligence of Executive in
connection with the performance of such duties which remains uncured for a
period of fifteen (15) days following receipt of written notice from the Board
specifying the nature of such breach;

 
 
(iv)
the commission and indictment by Executive of any crime involving moral
turpitude or a felony; and

 
 
(v)
Executive’s performance or omission of any act which becomes known to the
customers, clients, stockholders or any regulators of the Company, and, as found
by the Board, threatens to have or has a material and adverse impact on the
business of the Company.

 
(b)  
Termination for Good Reason.  Executive shall have the right at any time to
terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below).  For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of:

 
 
(i)
the Company’s material breach of this Agreement; or

 
 
(ii)
A requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law.

 
 
(iii)
A material and substantial reduction of the Employee’s responsibilities that is
inconsistent with the Employee’s status as a senior executive of the Company,
but in each case subject to the limitations on the Employee's rights and
responsibilities set forth in Section 2.

 
 
(iv)
A requirement that Executive relocate his permanent residence more than thirty
(30) miles from his current address.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)  
Notice and Opportunity to Cure.  Notwithstanding the foregoing, it shall be a
condition precedent to the Company’s right to terminate Executive’s employment
for Cause and Executive’s right to terminate for Good Reason that (i) the party
seeking termination shall first have given the other party written notice
stating with specificity the reason for the termination (“breach”) and (ii) if
such breach is susceptible of cure or remedy, a period of fifteen (15) days from
and after the giving of such notice shall have elapsed without the breaching
party having effectively cured or remedied such breach during such 15-day
period, unless such breach cannot be cured or remedied within fifteen (15) days,
in which case the period for remedy or cure shall be extended for a reasonable
time (not to exceed an additional thirty (30) days) provided the breaching party
has made and continues to make a diligent effort to effect such remedy or cure.



(d)  
Voluntary Termination.  Executive, at his election, may terminate his employment
upon not less than sixty (60) days prior written notice of termination other
than for Good Reason.



(e)  
Termination Upon Death or Permanent and Total Disability.  The Employment Period
shall be terminated by the death of Executive.  The Employment Period may be
terminated by the Board if Executive shall be rendered incapable of performing
his duties to the Company by reason of any medically determined physical or
mental impairment that can be reasonably expected to result in death or that can
be reasonably be expected to last for a period of either (i) six (6) or more
consecutive months from the first date of Executive’s absence due to the
disability or (ii) nine (9) months during any twelve-month period (a “Permanent
and Total Disability”).  If the Employment Period is terminated by reason of a
Permanent and Total Disability of Executive, the Company shall give thirty (30)
days’ advance written notice to that effect to Executive.



(f)  
Termination at the Election of the Company.  At the election of the Company,
otherwise than for Cause as set forth in Section 4(a) above, upon not less than
sixty (60) days prior written notice of termination.

 
 
 

--------------------------------------------------------------------------------

 
 
(g)  
Termination for Business Failure.  Anything contained herein to the contrary
notwithstanding, in the event the Company’s business is discontinued because
continuation is rendered impracticable by substantial financial losses, lack of
funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof.  In
the event this Agreement is terminated pursuant to this Section 4(g), the
Executive will not be entitled to severance pay.



5.  
Consequences of Termination



(a)  
By Executive for Good Reason or the Company Without Cause.  In the event of a
termination of Executive’s employment during the Employment Period by Executive
for Good Reason pursuant to Section 4(b) or the Company without Cause pursuant
to Section 4 (f) the Company shall pay Executive (or his estate) and provide him
with the following, provided that Executive enter into a release of claims
agreement agreeable to the Company and Executive:



(i)  
Cash Payment.  A cash payment, payable in equal installments over a six (6)
month period after Executive’s termination of employment, equal to the sum of
the following:

 
(A)  
Salary.  The equivalent of the greater of (i) twenty-four (24) months of
Executive’s then-current base salary or (ii) the remainder of the term of this
Agreement (the “Severance Period”); plus

 
(B)  
Earned but Unpaid Amounts.  Any previously earned but unpaid salary through
Executive’s final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive’s termination of
employment.



(C)  
Equity.  All Equity vested at time of termination shall be retained by Executive
and all Equity that has not vested shall be accelerated and be deemed vested for
purposes of this Section 5.



(ii)  
Other Benefits.  The Company shall provide continued coverage for the Severance
Period under all health, life, disability and similar employee benefit plans and
programs of the Company on the same basis as Executive was entitled to
participate immediately prior to such termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs.  In the event that Executive’s participation in any
such plan or program is barred, the Company shall use its commercially
reasonable efforts to provide Executive with benefits substantially similar
(including all tax effects) to those which Executive would otherwise have been
entitled to receive under such plans and programs from which his continued
participation is barred.  In the event that Executive is covered under
substitute benefit plans of another employer prior to the expiration of the
Severance Period, the Company will no longer be obligated to continue the
coverages provided for in this Section 5(a)(ii).



 
 

--------------------------------------------------------------------------------

 
 
(b)  
Other Termination of Employment.  In the event that Executive’s employment with
the Company is terminated during the Employment Period by the Company for Cause
(as provided for in Section 4(a) hereof) or by Executive other than for Good
Reason (as provided for in Section 4(b) hereof), the Company shall pay or grant
Executive any earned but unpaid salary, bonus, and Options through Executive’s
final date of employment with the Company, and the Company shall have no further
obligations to Executive.



(c)  
Withholding of Taxes.  All payments required to be made by the Company to
Executive under this Agreement shall be subject only to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as may
be required by law or regulation.



(d)  
No Other Obligations.  The benefits payable to Executive under this Agreement
are not in lieu of any benefits payable under any employee benefit plan, program
or arrangement of the Company, except as specifically provided herein, and
Executive will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and
arrangements.  Except for the obligations of the Company provided by the
foregoing and this Section 5, the Company shall have no further obligations to
Executive upon his termination of employment.



(e)  
Mitigation or Offset.  Executive shall not be required to mitigate the damages
provided by this Section 5 by seeking substitute employment or otherwise and
there shall not be an offset of the payments or benefits set forth in this
Section 5.



 
 

--------------------------------------------------------------------------------

 
 
6.  
Governing Law



This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the Commonwealth of Virginia, without
giving effect to the principles of conflict of laws.


7.  
Indemnity and Insurance



The Company shall indemnify and save harmless Executive for any liability
incurred by reason of any act or omission performed by Executive while acting in
good faith on behalf of the Company and within the scope of the authority of
Executive pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Articles of Incorporation and the Stock Corporation Act of
Virginia, except that Executive must have in good faith believed that such
action was in, or not opposed to, the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that such conduct was unlawful.


The Company shall provide that Executive is covered by Directors and Officers
insurance that the Company provides to other senior executives and/or board
members.


8.  
Cooperation with the Company After Termination of Employment



Following termination of Executive’s employment for any reason, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
Executive’s pending work on behalf of the Company including, but not limited to,
any litigation in which the Company is involved, and the orderly transfer of any
such pending work to other employees of the Company as may be designated by the
Company.  Following any notice of termination of employment by either the
Company or Executive, the Company shall be entitled to such full time or part
time services of Executive as the Company may reasonably require during all or
any part of the sixty (60)-day period following any notice of termination,
provided that Executive shall be compensated for such services at the same rate
as in effect immediately before the notice of termination.


9.  
Notice



All notices, requests and other communications pursuant to this Agreement shall
be sent by overnight mail of by fax with proof of transmission to the following
addresses:


If to Executive:


 
 

--------------------------------------------------------------------------------

 
 
Vijay Suri




Phone:
Fax: (703) 4444-2119


If to the Company:


InferX Corp.
Attn:  B.K. Gogia, Chairman of the Board
46950 Jennings Farm Drive
Suite 290
Sterling, Virginia 20164
Phone:   (703) 444-6030
Fax:           (703) 444-2119


10.  
Waiver of Breach



Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.


11.  
Non-Assignment / Successors



Neither party hereto may assign his/her or its rights or delegate his/hers or
its duties under this Agreement without the prior written consent of the other
party; provided, however, that (i) this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company upon any sale or
all or substantially all of the Company’s assets, or upon any merger,
consolidation or reorganization of the Company with or into any other
corporation, all as though such successors and assigns of the Company and their
respective successors and assigns were the Company; and (ii) this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to them hereunder.  As
used in this Agreement, the term “Company” shall be deemed to refer to any such
successor or assign of the Company referred to in the preceding sentence.


12.  
Severability



To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


 
 

--------------------------------------------------------------------------------

 
 
13.  
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


14.  
Arbitration



Executive and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to $50,000, provided, however, that the parties retain their right to, and
shall not be prohibited, limited or in any other way restricted from, seeking or
obtaining equitable relief from a court having jurisdiction over the
parties.  In the event the amount of any controversy or claim arising out of, or
relating to, this Agreement, or any breach hereof, is less than $50,000, the
parties hereby agree to submit such claim to mediation.  Such arbitration shall
be governed by the Federal Arbitration Act and conducted through the American
Arbitration Association (“AAA”) in the District of Columbia, before a single
neutral arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time.  The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator.  The arbitrator shall issue a written decision
which contains the essential findings and conclusions on which the decision is
based.  Mediation shall be governed by, and conducted through, the
AAA.  Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.


15.  
Entire Agreement



This Agreement and all schedules and other attachments hereto constitute the
entire agreement by the Company and Executive with respect to the subject matter
hereof and, except as specifically provided herein, supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by Executive and the
Company.














[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above
 
 
 
INFERX CORP.
 
 
 
/s/ B.K. Gogia                                      
By: B.K. Gogia
Its: Chairman of the Board
 
 
 
/s/ Vijay Suri                                       
Vijay Suri

 
 






[Signature Page to Vijay Suri Executive Employment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A




Employee Proprietary Information, Inventions, and Non-Competition Agreement
 
 
 

--------------------------------------------------------------------------------

 
 